 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00202-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   GABRIEL VICENTE ARAUZA,                      DATE: May 13, 2021
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status hearing on May 13, 2021.

21         2.     By this stipulation, the defendant now moves to continue the status hearing

22 until July 29, 2021, at 9:30 a.m., and to exclude time between May 13, 2021, and July 29,

23 2021, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes police reports and the defendant’s rap sheet. All of this discovery

28         had been produced directly to the defendant’s prior counsel. On May 30, 2019, new


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        defense counsel was appointed in this case. Based on concerns that not all the

 2        discovery was conveyed by prior counsel, the United States sent another copy of the

 3        discovery to new defense counsel on July 30, 2019.

 4               b)      On June 19, 2020, the Court issued an order denying the defendant’s

 5        motion to suppress.

 6               c)      On July 7, 2020, August 12, 2020, September 28, 2020, January 19,

 7        2021, March 16, 2021, and March 18, 2021, the parties conferred regarding the

 8        status of the case and discussed potential resolution of the case.

 9               d)      Defense counsel desires additional time to review the discovery,

10        conduct research into the case, to discuss the case with her client, and otherwise

11        prepare for trial in this matter.

12               e)      Counsel for defendant believes that failure to grant the above-

13        requested continuance would deny her the reasonable time necessary for effective

14        preparation, taking into account the exercise of due diligence.

15               f)      The government does not object to the continuance.

16               g)      Based on the above-stated findings, the ends of justice served by

17        continuing the case as requested outweigh the interest of the public and the

18        defendant in a trial within the original date prescribed by the Speedy Trial Act.

19               h)      For the purpose of computing time under the Speedy Trial Act, 18

20        U.S.C. § 3161, et seq., within which trial must commence, the time period of May

21        13, 2021, to July 29, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§

22        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

23        by the Court at defendant’s request on the basis of the Court’s finding that the ends

24        of justice served by taking such action outweigh the best interest of the public and

25        the defendant in a speedy trial.

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
1         4.     Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.

4         IT IS SO STIPULATED.

5    Dated: May 11, 2021                             PHILLIP A. TALBERT
                                                     Acting United States Attorney
6

7                                                    /s/ JUSTIN L. LEE
                                                     JUSTIN L. LEE
8                                                    Assistant United States Attorney
9
     Dated: May 11, 2021                             /s/ SHARI RUSK
10                                                   SHARI RUSK
                                                     Counsel for Defendant
11
                                                     GABRIEL VICENTE ARAUZA
12

13                                    FINDINGS AND ORDER
14        IT IS SO FOUND AND ORDERED this 11th day of May, 2021.
15

16

17

18                                                     Troy L. Nunley
                                                       United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
